Case 1:19-mj-03273-AOR Document 1 Entered on FLSD Docket 08/09/2019 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

; No. G-cn~ a7 3 bo
UNITED STATES OF AMERICA |

VS.

YASSER SIERRA MARIN,
ALFREDO TRIGO-FUENTES, and
ULISES LUCAS-PALMA,

Defendants.
/

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States
Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)? Yes x No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _ Yes _x No

Respectfully submitted,

2. ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

By: LS fe
FREDE id C. SHADLEY
Assistant Ynited States Attorney
Court ID No. A5502298 ,
, 99 Northeast 4 Street
Miami, FL. 33132-2111
Tel: (305) 961-9349

Fax: (305) 530-7976
Frederic.Shadley@usdoj.gov
‘Case 1:19-mj-03273-AOR Document 1 Entered on FLSD Docket 08/09/2019 Page 2 of 10

"AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

United States of America
v.

Case No. )9_ My ~ CB273 hor

Yasser Sierra Marin,
Alfredo Trigo-Fuentes,
and Ulises Lucas-Palma,

Defendant(s)

Nee Nee Nee ee ee” Se”

 

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my: knowledge and belief.

 

 

On or about the date(s) of August 7, 2019 in the county of Miami-Dade in the
Southern District of Florida , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 841(a)(1), 841(b)(1) Conspiracy to Possess with Intent to Distribute cocaine, and more that 50
(A)(viiil), and 846 grams of Methamphetamine

This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT.

@ Continued on the attached sheet.

 

Compl, ing ’s signature

Rolarido Rios, TFO, DEA

Printed name and title
Sworn to before me and signed in my presence. ;
Date: S| EI / a Clean, (IF, Kt gar
- . Judge's Signature ¢

City and state: Miami, FL Hon. Alicia Mz Otazo-Reyes, US. Magistrate Judge

Printed name and title
Case 1:19-mj-03273-AOR Document 1 Entered on FLSD Docket 08/09/2019 Page 3 of 10

AFFIDAVIT
I, Rolando Rios, Task Force Officer with the Drug Enforcement Administration (“DEA”),
being duly sworn, hereby state as follows:

1, I am a Sergeant with the Hialeah Police Department and have been employed by the
Hialeah Police Department for nineteen years. I have worked in the Special Investigations Section
since 2005, and have been deputized as a Task Force Officer (TFO) with the Drug Enforcement
Administration (DEA) since 2008. I have been involved in hundreds of narcotics related
investigations, and have assisted local, state, and federal agencies with their investigations.
Throughout my career, I have made hundreds of arrests and conducted hundreds of undercover drug
purchases, controlled buys, reverse sting operations, and bulk money pickups/drops. I have received
training from the Drug Enforcement Administration, HIDTA, and various state and federal agencies
regarding narcotics trafficking, narcotics identification, undercover narcotics investigations, and
money laundering.

2. The information set forth in this Affidavit comes from my personal involvement in
this investigation, as well as from information provided to me by other law enforcement officers.
This Affidavit does not represent every fact law enforcement knows about this investigation but is
submitted for the limited purpose of establishing probable cause for the issuance of a criminal
complaint charging Yasser Sierra-Marin, Alfredo Trigo-Fuentes, and Ulises Lucas-Palma, with
conspiracy to possess with intent to distribute cocaine and fifty grams or more of methamphetamine,
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), and 846.

3. Beginning July 2019, a Hispanic male going by the name of “GORDO” began
expressing interest in purchasing kilogram quantities of cocaine from a confidential source (CS). _
GORDO was later identified as Ulises Lucas-Palma (“Lucas”). On July 15, 2019, LUCAS met with

the CS at a restaurant located in the City of Hialeah to discuss the terms of the transaction. Lucas
Case 1:19-mj-03273-AOR Document 1 Entered on FLSD Docket 08/09/2019 Page 4 of 10

told the CS that he had buyers who wanted large amounts of cocaine. Lucas told the CS that he was
going to discuss the purchase with his buyers, and he would then bring the money to buy a couple of
kilograms of cocaine from the CS. Lucas left in a white newer model Range Rover driven by a white
male who was later identified as Ovidio Nunez (“Nunez”).

4. Later that same day, and into the next, Lucas had several telephone conversations with
the CS in order to negotiate the terms of the transaction. Lucas told the CS that he would pay for one
kilogram of cocaine in cash, and asked to pay for a second kilogram of cocaine using either a Dodge
truck, a Rolex watch, and/or gold jewelry as collateral. The parties eventually agreed to conduct the
transaction on July 17, 2019. That day, the CS — along with an undercover detective (UC) — met
with Lucas and a man named Yasser Sierra Marin (“Sierra”) at a parking lot in Hialeah. At the
meeting, Lucas told the CS that his buyer did not give him the cash, but that he brought a truck, gold
and the title to a boat in exchange for a kilogram of cocaine. Lucas introduced Sierra as the owner

_ of the truck and boat. Sierra and Lucas tried to negotiate with the CS and UC, but they did not reach
an agreement. During the course of negotiations, however, Lucas told the CS that he had access to
crystal methamphetamine (“meth”), and they could possibly work out a trade of crystal meth for
cocaine. The parties went their separate ways, but agreed to continue negotiating over the phone.

5. Over the next several weeks, Lucas remained in telephonic contact with the CS.
Lucas told the CS that he had access to a kilogram or two of pink meth separated into ounce packages,
but he was waiting for a larger shipment of meth to come in so that they could do the deal.

6. On August 6, 2019, Lucas called the CS and told the CS that he had 10 kilograms of
meth and was ready to do the deal. Lucas set a price of $12,000 per kilogram of meth. Lucas also
told the CS that he would like a kilogram of cocaine during the exchange. Lucas told the CS that he

would be traveling to Miami, and he would deliver the meth to the CS on the morning of August 7,
Case 1:19-mj-03273-AOR Document 1 Entered on FLSD Docket 08/09/2019 Page 5 of 10

2019. The CS told Lucas that he would have the meth buyer present at the transaction in order to
purchase the crystal meth from Lucas.

7. On August 7, 2019, law enforcement established surveillance at the agreed upon
meeting place — a gas station located at 2290 West 84 Street Hialeah, Florida. The CS and UC went
to that location and met with Lucas and Nunez. Nunez was driving a white Range Rover.
Surveillance units also observed Sierra in the immedaite area in a black pick-up truck. A man later
identified as Alfredo Trigo-Fuentes (““Trigo”) was sitting in the passenger side of Sierra’s black truck.
The CS spoke with Lucas and asked if he had the crystal meth. Lucas took the CS to the back of
Nunez’s Range Rover, and showed him a blue gym bag containing clear plastic bags of what
appeared to be crystal meth. At that time, the CS told Lucas to follow him to a nearby business to
complete the transaction. On leaving the gas station, Nunez drove the Range Rover and Lucas sat in
the passenger seat. Nunez and Lucas followed the CS and UC to a warehouse nearby. Trigo and
Sierra remained at the gas station.

8. At the warehouse, the CS entered the building with Lucas and Nunez. Lucas was
carrying the blue gym bag containing the crystal meth. The original UC remained outside of the
warehouse in his vehicle. Inside of the warehouse, the CS introduced Lucas and Nunez to another
undercover detective (““UC1”). UCI was acting as the buyer for the meth. Lucas placed the blue
bag on top of the table and remained standing with Nunez by his side. UC1 and the CS removed
several of the clear plastic bags from within the gym bag. UC1 cut into one of the bags using scissors
in order to inspect the substance. Based on UCI’s training and experience, the appearance and
texture of the substance matched crystal meth. UC1 then told the CS to retrieve money for the
purchase from another room. The CS explained that Lucas and Nunez wanted at least one kilogram
of cocaine as part of the exchange. UC1 retrieved a kilogram of fake, or “sham,” cocaine wrapped
in black tape. UC1 showed the kilogram to Lucas and Nunez, and began to cut the packaging open

3
Case 1:19-mj-03273-AOR Document 1 Entered on FLSD Docket 08/09/2019 Page 6 of 10

to show the sham cocaine inside. As he did that, the arrest team entered and placed Nunez and Lucas
into custody. |

9. At the time of the arrest, Nunez was in possession of a Glock 17 9mm pistol, which
was concealed in his waistband.! A record check of the pistol’s serial number showed that the gun
had been reported stolen on 01/10/2019 from a residence. in Miami-Date County. The firearm was
stamped Miami-Dade Police Department across the top, and appears to have been stolen from a
member of the Miami-Dade Police Department.

10. During the arrest of Lucas and Nunez, Sierra and Trigo were also taken into custody
at the gas station. All four individuals were transported to a law enforcement facility for booking
and interview.

11. Law enforcement examined the gym bag, and found that it held 10 clear plastic bags
containing a crystal like substance. That substance field-tested positive for the presence of crystal
methamphetamine. The total weigh of the meth was approximately 10,022 grams.

12. At the law enforcement facility, Trigo was advised of his Miranda rights and stated

‘that he was willing to cooperate with law enforcement. Trigo stated that he had been contacted by
Nunez, who told him that he needed 10 kilograms of crystal meth for a transaction that was going to
take place in Miami. Trigo further explained that he went to the border and met an unknown male
who gave him the 10 kilograms of crystal meth. Trigo then drove down from Houston, Texas to
Miami, where he met with Nunez. Trigo explained that he was supposed to take $45,000 back to the
border within four days of the proposed deal.

13. After his arrest, Nunez was also advised of his Miranda rights, and stated that he was
willing to cooperate with law enforcement. Nunez stated that he was contacted by someone who

went by the name “El Cocho,” who he later identified as Lucas. Nunez explained that he drove from

 

' Nunez is being charged via separate criminal complaint due to his additional gun charge.
4
Case 1:19-mj-03273-AOR Document 1 Entered on FLSD Docket 08/09/2019 Page 7 of 10

Houston, Texas, to pick up Lucas off of exit 220 on I-75 in Florida. Nunez picked up Lucas on
8/6/2019, and later dropped him off at a hotel in Hialeah, Florida. Nunez explained that he was there
to provide transportation and security during the drug transaction. He was to be paid a commission
for his services once the narcotics transaction was completed. On 8/7/2019, Nunez drove Lucas from
his hotel to the location of the drug transaction, where he was later arrested.

14. Based on the foregoing, I respectfully submit that there is probable cause to believe
that Yasser Sierra-Marin, Alfredo Trigo-Fuentes, and Ulises Lucas-Palma committed the following
offense: conspiracy to possess with intent to distribute cocaine and fifty grams or more of
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) (viii), and 846.

FURTHER YOUR AFFIANT SAYETH NAUGHT.

 

Rolando Rigs, TYO
Drug Enfoycement Administration

Sworn ang,subscribed to before me
this day of August 2019. -

HON. ALICIA M. OTAZO-REYES
UNITED STATES MAGISTRATE JUDGE
Case 1:19-mj-03273-AOR Document 1 Entered on FLSD Docket 08/09/2019. Page 8 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

case NuMBER: _ |%-m}- O8273A0R

BOND RECOMMENDATION

DEFENDANT: Ulises Lucas-Palma

Pre-Trial Detention
(Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)

 

By:

 

/
AUSA: 'Ffederic { Shadley

Last Known Address:

 

 

 

What Facility:

 

 

 

Agent(s): TFO Rolando Rios
(FBI) (SECRET SERVICE) (DEA) (IRS) (ICE) (OTHER)

DEA
Case 1:19-mj-03273-AOR Document 1 Entered on FLSD Docket 08/09/2019 Page 9 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NUMBER: \- My - S272 AK

BOND RECOMMENDATION

DEFENDANT: Alfredo Trigo-Fuentes

Pre-Trial Detention
(Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)

» LM
AUSA: [Poa Gores

 

Last Known Address:

 

 

 

What Facility:

 

 

Agent(s): TFO Rolando Rios
(FBI) (SECRET SERVICE) (DEA) (URS) (ICE) (OTHER)

DEA

 
Case 1:19-mj-03273-AOR Document 1 Entered on FLSD Docket 08/09/2019 Page 10 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA ©

CASE NUMBER: _[G-- 0327 2AOK

BOND RECOMMENDATION

DEFENDANT: Yasser Sierra Marin

Pre-Trial Detention
(Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)

» Lit

AUSA: Figderic C.\Shadley

 

‘Last Known Address:

 

 

 

What Facility:

 

 

Agent(s): TFO Rolando Rios
(FBI) (SECRET SERVICE) (DEA) (IRS) (ICE) (OTHER)

DEA

 
